Detailed Action
	This action is responsive to an original application filed on 12/11/2019 with acknowledgement that this application is a 371 of PCT/IB2018/054229 and claims a priority date of 6/13/2017 to foreign application IN201741020629.
	Claims 1-11 are currently pending.  Claims 1 and 9 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 was filed after the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Post Position Species I (Fig. 2A) in the reply filed on 7/11/2022 is acknowledged.
Claim 7 (Fig. 2B) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Specification
The disclosure is objected to because of the following informality:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
The “first fluid supplying apparatus” in Claims 4 and 9-10.
The “second fluid supplying apparatus” in Claims 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The “first fluid supplying apparatus” in Claims 4 and 9-10 and “second fluid supplying apparatus in Claims 9 and 11 correspond to the disclosure in Page 11 Lines 26-29 which states, "The  injector (50) may be positioned between an air-inlet chamber (20) and a combustion chamber (21), with a first fluid supplying apparatus (150) configured to supply the first fluid, and a second fluid supplying apparatus (200) configured to supply the second fluid to the injector (100).”  Furthermore, in Fig. 5 the first fluid supplying apparatus 150 and second fluid supplying apparatus 200 both appear to be shown as tube structures.  Based on the disclosure and the claims as a whole the examiner interprets the “first fluid supplying apparatus” in Claims 4 and 9-10 and the “second fluid supplying apparatus” in Claims 9 and 11 to be both be tube structures and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because Lines 3-4 state “and the second end (5b) is adapted to be positioned proximal to the second exit port (7b)” and there is improper antecedent basis for “the second end” in the claim.  It is not clear if “the second end” is part of the tube member or if it is something else.  For the purpose of examination, Claim 8 Lines 3-4 will be interpreted to state “and a second end of the tube member is adapted to be positioned proximal to the second exit port (7b)”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2001/0042703 A1 to Ito et al. (“Ito”) in view of US Patent 6,098,897 to Lockwood (“Lockwood”).
As to Claim 1, Ito discloses an injector for dispensing an effervescent fluid (Fig. 2A #50 “feed oil injector”, See Paragraph 0031 disclosing that a bubbly froth can be dispensed), comprising: 
	a first lance (See Annotated Fig. 2A, the first lance is made up of #52 and #54) provisioned with at least one first inlet port (See Annotated Fig. 2A, there are two first inlet ports #68), to receive a first fluid (Per Paragraph 0004 the first fluid can be steam); 
	a second lance (Fig. 2A #12), the second lance is provisioned with at least one second inlet port (See Annotated Fig. 2A, a single second inlet port is located at #28), to receive a second fluid (Per Paragraph 0033 the second fluid is oil); and 
	a tube member (Fig. 2A #22 “sparger”) disposable within the second lance to receive the first fluid at one end and sealed at another end (See Paragraph 0033 disclosing that steam is received by #22, See Annotated Fig. 2A showing that the tube member is sealed at a second end), wherein the tube member is provisioned with at least one recess (See Fig. 2A, there are multiple recesses #24) for the first fluid in the tube member to mix with the second fluid of the second lance and form the effervescent fluid (See Paragraphs 0033 and 0037), and 
	dispense the effervescent fluid through at least one of a first exit port of the first lance and a second exit port of the second lance (See Annotated Fig. 2A, which shows the effervescent fluid being dispensed through the first exit port and the second exit port).
	Regarding Claim 1, Ito does not disclose wherein the second lance is coaxially disposed within the first lance (See Annotated Fig. 2A and Paragraph 0032, the second lance is fastened to the first lance such that the second lance is coaxial to the first lance, but the fastening mechanism is not shown in any figures and the second lance is not shown disposed within the first lance).
	However,  Lockwood discloses an injector for dispensing a fluid comprising a second lance that is coaxially disposed within a first lance (See Fig. 5 and Col. 6 Lines 10-14 and Col. 9 Lines 1-5, the second lance #73 is coaxially disposed with the first lance #72 when secured via threads).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Ito such that the second lance is coaxially disposed within the first lance via fastening threads, as taught by Lockwood for the purpose of using a known technique to secure the second lance to the first lance (See Col. 6 Lines 10-14).  
As to Claim 2, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the at least one first inlet port is positioned about a transverse plane of the first lance (See Annotated Fig. 2A), and is configured to perpendicularly extend along the transverse plane (See Annotated Fig. 2A, portions of the first inlet ports are perpendicular to axis A1 and extend along the transverse plane and axis A3).
As to Claim 3, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the at least one second inlet port is configured to perpendicularly extend from the second lance, about an axial axis of the second lance (See Annotated Fig. 2A, the second inlet port extends about axis A1, which is perpendicular to axis A2).
As to Claim 4, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the at least one first inlet port of the first lance and the tube member are connectable with a first fluid supplying apparatus, to receive the first fluid (See Paragraph 0036 disclosing that a portion of steam is supplied to the tube member and a portion of steam is supplied to the first lance, thus the first fluid is understood to be provided from a first fluid supplying apparatus equivalent to a tube that dispenses the steam and connects to the first inlet ports and the tube member).
As to Claim 5, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the first fluid conveyed through the first lance is configured to propel the effervescent fluid, via the first exit port (See Annotated Fig. 2A and Paragraph 0037).
As to Claim 6, in reference to the injector of Ito in view of Lockwood as applied to Claim 2 above, Ito further discloses wherein the at least one first inlet port includes a first port and a second port, positioned on an axial axis (See Annotated Fig. 2A showing first inlet port B and first inlet port A positioned on axis A3).
As to Claim 8, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the tube member is coupled to the second lance at a first end (See Annotated Fig. 2A0, which is projected outwardly from the second lance (See Annotated Fig. 2A), and the second end is adapted to be positioned proximal to the second exit port (See Annotated Fig. 2A, the second end is positioned closer to the second exit port than it is to a rear of the second lance, thus the second end is positioned proximal to the second exit port).
As to Claim 9, Ito discloses a fluid injector system (See Fig. 4), comprising: 
a first fluid supplying apparatus configured to supply a first fluid (See Paragraph 0036 disclosing that a portion of steam is supplied to the tube member and a portion of steam is supplied to the first lance, thus the first fluid, which is steam, is understood to be provided from a first fluid supplying apparatus equivalent to a tube that dispenses the steam); 
a second fluid supplying apparatus configured to supply a second fluid (See Paragraph 0033 disclosing that oil is provided to #22, thus the second fluid, which is oil, is understood to be provided from a second fluid supplying apparatus equivalent to a tube that dispenses the oil); and 
an injector (Fig. 2A #50 “feed oil injector”) coupled to the first fluid supplying apparatus and the second fluid supplying apparatus, for dispensing an effervescent fluid (See Paragraph 0031 disclosing that a bubbly froth can be dispensed), comprising: 
	a first lance (See Annotated Fig. 2A, the first lance is made up of #52 and #54) provisioned with at least one first inlet port (See Annotated Fig. 2A, there are two first inlet ports #68), to receive a first fluid (Per Paragraph 0004 the first fluid can be steam); 
	a second lance (Fig. 2A #12) provisioned with at least one second inlet port (See Annotated Fig. 2A, a single second inlet port is located at #28), to receive a second fluid (Per Paragraph 0033 the second fluid is oil); and 
	a tube member (Fig. 2A #22 “sparger”) disposable within the second lance to receive the first fluid at one end and sealed at another end (See Paragraph 0033 disclosing that steam is received by #22, See Annotated Fig. 2A showing that the tube member is sealed at a second end), wherein the tube member is provisioned with at least one recess (See Fig. 2A, there are multiple recesses #24) for the first fluid in the tube member to mix with the second fluid of the second lance and form the effervescent fluid (See Paragraphs 0033 and 0037), and 
	dispense the effervescent fluid through at least one of a first exit port of the first lance and a second exit port of the second lance (See Annotated Fig. 2A, which shows the effervescent fluid being dispensed through the first exit port and the second exit port).
	Regarding Claim 9, Ito does not disclose wherein the second lance is coaxially disposed within the first lance (See Annotated Fig. 2A and Paragraph 0032, the second lance is fastened to the first lance such that the second lance is coaxial to the first lance, but the fastening mechanism is not shown in any figures and the second lance is not shown disposed within the first lance).
	However,  Lockwood discloses an injector for dispensing a fluid comprising a second lance that is coaxially disposed within a first lance (See Fig. 5 and Col. 6 Lines 10-14 and Col. 9 Lines 1-5, the second lance #73 is coaxially disposed with the first lance #72 when secured via threads).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Ito such that the second lance is coaxially disposed within the first lance via fastening threads, as taught by Lockwood for the purpose of using a known technique to secure the second lance to the first lance (See Col. 6 Lines 10-14).  
As to Claim 10, in reference to the system of Ito in view of Lockwood as applied to Claim 9 above, Ito further discloses wherein the at least one first inlet port is positioned about a transverse plane of the first lance (See Annotated Fig. 2A), and is configured to perpendicularly extend along the transverse plane to connect with the first fluid supplying apparatus (See Annotated Fig. 2A, portions of the first inlet ports are perpendicular to axis A1 and extend along the transverse plane and axis A3).
As to Claim 11, in reference to the system of Ito in view of Lockwood as applied to Claim 9 above, Ito further discloses wherein the at least one second inlet port is configured to perpendicularly extend from the second lance, about an axial axis of the second lance, to connect with the second fluid supplying apparatus (See Annotated Fig. 2A, the second inlet port extends about axis A1, which is perpendicular to axis A2).

    PNG
    media_image1.png
    626
    959
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
July 28, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752